Franklin, C.
— The appellant commenced three suits against appellees in the Superior Court of Marion County. They were consolidated, tried as one suit by the court, and judgment rendered for appellees.
An appeal was taken to the general term of said court, and by it the judgment at special term was in all things affirmed. An appeal was then taken to this court. ■
In this court, the appellant has assigned the same errors, and in the same manner, as he assigned them in the general term of the superior court, but has not assigned any error in the superior court at general term. Those errors have *515.all been passed upon and decided by the superior court at general term; and that decision is final, unless it is complained of in this court. There being no error assigned on the action of the superior court at general term, there is no •question presented by the record for this court to decide.
Acts 1871, p. 48 ; Buskirk’s Practice, 129 and 131; Wesley v. Milford, 41 Ind. 413 ; Farman v. Ratcliff, 42 Ind. 537 ; Van Dusen v. Kindleburger, 44 Ind. 282 ; Linsman v. Huggins, 44 Ind. 474; The Indianapolis, etc., Union v. The Cleveland, etc., R. W. Co., 45 Ind. 281; Buser v. Blair, 47 Ind. 519 ; Munson v. Lock, 48 Ind. 116 ; Miller v. The State, ex rel. Harrington, 61 Ind. 503 ; The Indianapolis, etc., R. W. Co. v. Negley, 62 Ind. 178; McLaughlin v. Child, 62 Ind. 416.
Per Curiam.
— It is therefore ordered, upon the foregoing opinion, and the authorities therein cited, that the judgment below be, and is hereby, in all things affirmed, with costs.